It is urged that section 17 of the act in question, in so far as it affects persons not "engaged in the business of making loans * * * of the value of $300 or less" is unconstitutional because not embraced in the title of the act.
We do not assent to that proposition, first, because it is within the literal interpretation of the title; second, because it is germane to the subject of the title. *Page 167 
First. The title of the act is as follows: "An act to license and regulate the business of making loans in sums of three hundred dollars ($300) or less, secured or unsecured, at a greater rate of interest than twelve (12) per centum per annum, prescribing the rate of interest and charge therefor, and penalties for the violation thereof, and regulating the assignment of wages or salaries, earned or to be earned, when given as security for any such loan."
The grammatical interpretation of this title is that in the clause prescribing the "rate of interest and charge therefor" the word "therefor" refers to the word "loans" in the previous clause, because (a) it cannot logically refer to the word business since there is no rate of interest for business, but there is for loans. (b) This meaning is made clear if we leave out the qualifications in the first clause and read the title "to license and regulate the business of making loans * * * [and] prescribing the rate of interest and charge therefor, the word "and" is properly inserted because, in English, in a statement of consecutive subjects or clauses, the word"and" is understood before all but the last and inserted there only; as, for example, we say "Smith went to New York, attended to his business there, went thence to Boston, Montreal, Chicago, and Denver."
But if that were not the necessary construction of the title, it is a construction which is evidently possible and makes said section 17 (C.L. 3797) constitutional; and we must construe the title so as to make the act constitutional if we can. Industrial Commission et al. v. ContinentalInvestment Co., 78 Colo. 399, 242 P. 49. Even if that were not so, however, there is at least a reasonable doubt, and therefore we cannot hold the statute unconstitutional.Broadbent v. McFerson, 80 Colo. 264,250 P. 852; Milheim v. Moffat Tunnel ImprovementDistrict, 72 Colo. 268, 211 P. 649.
Second. But even if none of these points were sound, section 17 is germane to the subject of the title. It *Page 168 
prescribes the rate of interest for loans by all people. This is germane to the regulation of the business of making loans.
The act in question would affect the business of making loans in one way, if men in that business and no others were forbidden to charge more than 12 per cent, and in another and different way if all men were forbidden to do so. The provisions of the section, therefore, are closely allied to the subject of the title, and if closely allied, they are germane thereto. Roark v. The People,79 Colo. 181, 244 P. 909.
Again, without section 17 the regulation of the business could not be effective, as the facts of the present case show, because the evidence is that the Franklin Loan Company had one McIntire make the loan in question and transfer it to them in order "to get around the law." The legislature doubtless thought that in fairness to men in the business, others should not be allowed privileges forbidden to them. In this respect section 17 is germane to the title. They doubtless also thought that, without the provisions of section 17, the act could be evaded in ways difficult to detect, and they were right. In this view also the section is germane, just as provisions for the collection of taxes and sales and penalties for unpaid taxes are germane to an act in relation to taxation; and as a provision to compel an affidavit of payment of taxes on an automobile before license is issued is germane to "An act relating to the taxation of automobiles * * *"(Milliken v. O'Meara, 74 Colo. 475, 222 P. 1116; Dallasv. Redman, 10 Colo. 297, 300, 15 P. 397) and as the requirement to make annual reports is germane to "An act to provide for the formation of corporations" (Taborv. Bank, 62 Fed. 383), and as a penalty for stealing cattle is germane to "An act to provide for the branding, herding and care of stock * * *" (In re Pratt, 19 Colo. 138, 140,34 P. 680).
The evident purpose of the statute, title and all, is to prevent exorbitant interest on small loans, and the title *Page 169 
and body of the act should be construed to accomplish that purpose. Holyoke v. Smith, 75 Colo. 286,226 P. 158; In re Pratt, supra. It cannot be accomplished without section 17.
We have construed this statute before, but not section 17. Warner v. People, 71 Colo. 559, 208 P. 459.
We adhere to the conclusion of our former opinion.